        Case 4:20-cv-07201-JSW Document 54 Filed 07/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                       OAKLAND DIVISION
10

11 YUNTEK INTERNATIONAL, INC.,                         Case No. 4:20-cv-07201-JSW
12           Plaintiff,                                [PROPOSED] ORDER GRANTING
                                                       STIPULATION TO EXTEND CASE
13         v.                                          DEADLINES
14 XIAMEN JXD ELECTRONIC COMMERCE

15 CO., LTD., XIAMEN SUNNYPET
   PRODUCTS CO., LTD., and PETSFIT INC.,
16                 Defendants.
17

18         Having considered the parties’ Stipulation to Extend Case Deadlines (Dkt. No. 52), and for
19 good cause shown,

20         IT IS HEREBY ORDERED THAT all deadlines in this case are extended as follows:
21
                      Event                     Current Deadline                 New Deadline
22   Joint Claim Construction and Prehearing
                                             July 23, 2021                 Complied
     Statement
23   Completion of claim construction
                                             July 30, 2021                 No change
     discovery
24
     Yuntek’s opening claim construction
25   brief and evidence (incl. any expert    August 5, 2021                August 19, 2021
     declarations)
26 Yuntek’s disclosures under PLR 3-8          August 6, 2021              August 20, 2021
27 Defendants’ responsive claim
   construction brief and evidence (incl.      August 19, 2021             September 2, 2021
28 any expert declarations)


                [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND CASE DEADLINES
        Case 4:20-cv-07201-JSW Document 54 Filed 07/29/21 Page 2 of 2




 1 Yuntek’s reply claim construction brief
                                              August 26, 2021        September 16, 2021
   (incl. any rebuttal expert declarations)
 2
   Defendants’ disclosures under PLR 3-9      August 27, 2021        September 10, 2021
 3
   Claim Construction Hearing                 October 7, 2021        No change
 4 Close of fact discovery                    October 8, 2021        October 22, 2021
   Opening Expert Reports                     October 29, 2021       November 5, 2021
 5 Rebuttal Expert Reports                    November 19, 2021      December 2, 2021
 6 Close of Expert Discovery                  December 17, 2021      December 23, 2021

 7

 8
              July 29
     Dated: ____________________, 2021                 _________________________________
 9                                                     The Honorable Jeffrey S. White
10                                                     United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
               [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND CASE DEADLINES
